The following syllabi is the verbatim opinion of the court, delivered December 18, 1853, by
Black, J.
— The legal propositions on which this judgment must stand affirmed, need only to be stated. They are as follows :—
1. Articles of agreement executed by a husband and wife, for the sale of the wife’s land, are of no validity, and convey no title whatever to her estate, in law or equity, without an acknowledgment, agreeably to the Act of 1770. .
2. A subsequent deed by the husband and wife to another person, acknowledged legally, will convey the title to the whole estate, just as if the previous agreement had not been made.
3. The facts, that the vendee under the articles, paid a portion of the purchase-money, and that the consideration of the deed amounted to exactly the balance, make the title of the one no worse and that of the other no better; and neither court nor jury have any right from such facts, to say, that the deed was meant as a mere transfer of the right to receive the purchase-money under the articles, no such intention being expressed in the deed itself. '
4. The declarations of the husband, after the date of the deed, cannot be given in evidence against the grantee, to impeach the validity of the conveyance, or to prove that it was dishonestly obtained.
Judgment affirmed.